Citation Nr: 0826305	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  00-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include chondromalacia and as being due to an 
undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include being due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis, to 
include being due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1989, and from November 1990 to May 1991.  He 
served in the Persian Gulf War theatre-of-operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
VA Regional Office in Waco, Texas, that among other things, 
denied service connection for a liver disorder, bilateral 
chondromalacia, hair loss and sinusitis, all to include as 
due to an undiagnosed illness.

The veteran was afforded a personal hearing in September 2002 
before the undersigned Veterans Law Judge (VLJ) sitting at 
Waco, Texas.  The transcript is of record.  The appeal was 
advanced on the docket by letter dated in March 2003.  The 
case was subsequently remanded by a decision of the Board 
dated in August 2003.

The Board notes that in addition to the three issues noted on 
the front page of this action, a fourth issue has also been 
on appeal.  That issue was entitlement to service connection 
for a liver disorder, to include as being due to an 
undiagnosed illness.  In April 2007, the Board issued a 
Decision/Remand.  The decision portion of that action denied 
service connection for a liver disorder.  The remand 
addressed the three remaining issues.  The claim has once 
again been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board issued a Decision/Remand in April 
2007.  In the remand portion of that action, the Board 
returned the case to the AMC so that additional medical 
examinations of the veteran could be accomplished.  The Board 
specifically required that the claims folder be reviewed 
prior to the requested examinations.  The claims folder 
indicates that examinations of the veteran were performed in 
May 2007.  The results of those examinations have been 
included in the claims folder for review.  

Despite the Board's specific instructions that the claims 
folder needed to be reviewed prior to each examination, the 
record indicates that this review was not accomplished.  In 
each examination report, the doctors specifically wrote that 
the veteran's claims folder was not available for review.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Upon reviewing the medical documents obtained as a result of 
the Board's Decision/Remand, the Board is of the opinion that 
the requested information was not obtained.  In other words, 
upon reviewing the claims folder, it is the Board's opinion 
that the RO/AMC did not comply with the remand instructions.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
medical documents obtained did not specifically attain the 
information needed by the Board, the claim must be returned 
to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The claims folder, along with a copy 
of this remand, must be made available to 
the same VA physician who conducted the 
July 2005 joints examination to provide a 
medical opinion as to the etiology of the 
veteran's bilateral knee symptomatology.  
The examiner should state that the claims 
folder was reviewed.

The physician should express an opinion 
with complete rationale as to whether it 
is at least as likely as not (50 percent 
probability or more) that any bilateral 
knee disability had its onset during 
active service, and/or is related to an 
undiagnosed illness.  Also, the examiner 
should provide an opinion as to whether 
any found bilateral knee disability is 
related to or has been caused by his 
service-connected psoriasis.  The 
examiner should also comment on whether 
the veteran now suffers from psoriatic 
arthritis of the knees.  

If the physician who conducted the July 
2005 examination is unavailable, another 
VA specialist should be requested to 
review the claims folder, including a 
copy of this remand, and provide the 
requested opinion.

2.  The appellant should be scheduled for 
special VA dermatology examination to 
determine whether hair loss is traceable 
to his period of active military service 
or to an undiagnosed illness.  Also, the 
examiner should provide an opinion as to 
whether any found hair loss is related to 
or has been caused by his service-
connected psoriasis.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy of 
this remand should be made available to 
the physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  The 
examination report should include 
discussions of the veteran's documented 
medical history and assertions.  Based on 
a thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
hair loss had its onset during active 
service, is of post service onset, or is 
related to an undiagnosed illness, or has 
been caused by or related to his service-
connected psoriasis.

3.  The appellant should be scheduled for 
special ENT examination to determine 
whether he now has disability of the 
sinuses that is related to his period of 
active military service or to an 
undiagnosed illness.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy of 
this remand should be made available to 
the physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  The 
examination report should include 
discussions of the veteran's documented 
medical history and assertions.  Based on 
a thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
sinus disease had its onset during active 
service, is of post service onset, or is 
related to an undiagnosed illness.

In formulating their medical opinions, 
the examiners are asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility", rather that the weight of 
the medical evidence both for and against 
the conclusion is so evenly divided that 
it is as medically sound to find in favor 
of causation as it is to find against 
causation.  Additionally, the examiners 
must specifically review the veteran's 
claims folder before the requested exam 
and they must have the claims folder 
before them when they examine the 
veteran.  

4.  The RO/AMC should ensure that the 
medical reports requested above comply 
with this remand, especially with respect 
to the instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, it should 
be returned to the examiner for necessary 
corrective action.  If the examiners have 
not specifically reviewed the veteran's 
claims folder prior to each examination 
and if they do not have the claims folder 
before them when reviewing the veteran, 
the examination reports must be returned 
(and the exams rescheduled) so that this 
may be accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2007) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




